Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 17/577,912 filed 1/18/22 as a continuation of application serial number 17/019,585, which has issued as U.S. Patent 11,293,218 and which was a continuation of application serial number 16/728,339 which has issued as U.S. Patent 10/808,455 and which was a continuation-in-part of application serial number 15/334,591, which has issued as U.S. Patent 10,544,622..  Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 1/18/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  Copies of the foreign patents and non-patent literature may be found in the files of the parent applications.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,293,218. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is included within the patent claims where the opening of the instant claims corresponds to the window of the patent claims. With respect to claim 16, the limitation of restricting an angular rotation of the light source is viewed as a choice of design which would have been obvious to one having ordinary skill in the art at the time of the effective filing date.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,808,622. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is included within the patent claims where the opening of the instant claims corresponds to the window of the patent claims and the holder of the instant claims corresponds to the pocket of the patent claims. With respect to claim 16, the limitation of restricting an angular rotation of the light source is viewed as a choice of design which would have been obvious to one having ordinary skill in the art at the time of the effective filing date.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9, 12, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102007059388 to Hartmut.
Hartmut provides a shade system comprised of a shade holder/pocket 2 mounted above an opening (a vertical glass front -see [0011] of attached translation), a roller tube 5 having a shade mounted thereto, the shade configured to extend particularly outside of the holder over the glass front and a light source in the form of a plurality of spots or LED strips 6 [0002] attached directly to the bottom of the holder below the tube to illuminate one side of the shade.
With respect to claims 5 and 6, a spot light inherently has a lens.
With respect o v claim 9, the light 6 inherently must receive power from at least one of a battery or cable.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 10, 11, 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102007059388 to Hartmut.
Hartmut provides each of the elements of the claims as noted above except for LED light which provides different colors [cl.4], that the light source is mounted with bracket and is removable from the bracket or rotatable within the bracket [cl. 7], that the light source interfaces with a network connection [cl.10] such that it is controlled an automated [cl. 11], that the light source is mounted with bracket which includes at least one of a cable clip, a retaining clip with bent end or a spring clip [cl. 13], that the light source is configured to rotate within an enclosure that interfaces with the shade holder [cl. 15], that the light source is in in an enclosure and includes an interlock configured to restrict angular rotation [cl 16] and wherein the light source is configured to illuminate automatically based on at least one of select conditions [cl. 19].
	With respect to claim 4, the limitation, "different colors" is a matter of design choice.   It has been held that "matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art."   In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Providing an LED lighting that provides different colors is an aesthetic design change (i.e., ornamentation only) that would require only ordinary skill in the art, and thus, would have been obvious at the time of the effective filing date of the invention.   
	With respect to claims 7, 13, 15 and 16, it is old and well known to mount light sources with brackets/retaining rings/clips which either allow or restrict rotation.  It would have been obvious to one having ordinary skill in the art at the time of effective filing date of the invention to have mounted the light sources of Hartmut using brackets which either allow for ration so as to be adjustable or restrict rotation so to be fixed as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.
	With respect to claims 10, 11 and 19,was old and well know that lighting maybe connected to network and automated.  It would have been obvious to one having ordinary skill in the art at the time of effective filing date of the invention to have interfaced the light sources of Hartmut with a network so as to automate and control the light sources as desired as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art.

The prior art of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2019/0057629 to Kicera provides a system having the elements of at least claim 1, however the light source 140 is not affixed below the shade tube/roller 180 as required by the claim.  Note that as the system is mounted to the ceiling it is considered to be above any windows or doors which would meet “an opening”.
Similarly, the light source 32 in U.S. Patent 2,506,209 to Glass is not affixed below the shade tube/roller 14.
EP 3,521,543 to Szulc provides an LED light strip 25 mounted to a shade holder but it is not configured to illuminate a portion of a first or second side of the shade outside of the holder as required by claim 1.
In U.S. 2017/0362827 to Geiger, the light source 514 is not directly affixed to the shade holder as require by claim 1.
In U.S. Patent 9,210,784 to Antoniazzi, the lamps 13A/B are not configured to illuminate a portion of a first or second side of the shade outside of the holder as required by claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636